      Case 1:20-cv-08544-PGG-SLC Document 28 Filed 07/20/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
YVETTE WILLIAMS-LAWSON,

                               Plaintiff,

         -v-
                                                         CIVIL ACTION NO.: 20 Civ. 8544 (PGG) (SLC)

                                                                             ORDER
SUBWAY SURFACE SUPERVISORS ASSOCIATION,
MICHAEL CARRUBE and WILLIAMS TORRES,

                               Defendants.


SARAH L. CAVE, United States Magistrate Judge:

         The Clerk of Court is respectfully directed to mail to Plaintiff, at the below address, copy

of the Court’s June 21, 2021 Report and Recommendation (the “R&R” (ECF No. 27)). As set forth

in the R&R, Plaintiff shall have fourteen (14) days (including weekend and holidays) from service

of the R&R to file written objections pursuant to 28 U.S.C. § 636(b)(1) and Rule 72(b) of the

Federal Rules of Civil Procedure. See also Fed. R. Civ. P. 6(a), (d) (adding three additional days

when service is made under Fed. R. Civ. P. 5(b)(2)(C), (D) or (F)). Any requests for an extension

of time for filing objections must be addressed to the Honorable Paul G. Gardephe.

         The Clerk of Court is directed to mail a copy of this order with the R&R.

Dated:          New York, New York                    SO ORDERED.
                July 20, 2021

                                                      _________________________
                                                      SARAH L. CAVE
                                                      United States Magistrate Judge

Mail To:        Yvette Williams-Lawson
                169-11 144th Street
                Jamaica, NY 1143
